Dismissed and Memorandum Opinion filed January 21, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-01075-CV
____________
 
ALL ABOUT STAFFING, INC., Appellant
 
V.
 
DONNA MOORMAN, Appellee
 

 
On Appeal from the
11th District Court
Harris County,
Texas
Trial Court Cause
No. 2009-41610
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed December 14, 2009.  On January 15, 2010,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Chief Justice Hedges and Justices
Anderson and Christopher.